Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 07, 2018

The Court of Appeals hereby passes the following order:

A18A1567. RONNIE L. CRAWFORD v. JEANIE L. JONES.

      This case was docketed by this Court on April 11, 2018, and appellant’s brief
and enumerations of error were due May 1, 2018. As of date of this order, appellant
still has not filed a brief and enumerations of error and has not requested an extension
of time in which to do so. Accordingly, this appeal is hereby DISMISSED as
abandoned pursuant to Court of Appeals Rules 13 and 23.

                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  05/07/2018
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                              , Clerk.